            Case 3:20-cv-00797-JTA Document 3 Filed 10/06/20 Page 1 of 5




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

ERIC CAYCE,                                )
                                           )
               Plaintiff,                  )
                                           )
v.                                         )    CIVIL ACTION NO. 3:20-cv-797-JTA
                                           )
ANDREW SAUL,                               )
Commissioner of Social                     )
Security,                                  )
                                           )
               Defendant.                  )

                                          ORDER

PLEASE NOTE: Please read this order carefully. The order imposes new
responsibilities and deadlines on the parties to this social security litigation. These
deadlines and responsibilities may not be changed without leave of the court. All
parties are expected to comply with this order in a timely manner, without
unnecessary requests for extensions of time.

       The plaintiff filed a complaint seeking review of a decision of the Commissioner of

Social Security and a motion to proceed in forma pauperis. (Doc. No. 2.) Upon

consideration, and for good cause shown, it is

       ORDERED that the motion (Doc. No. 2) is GRANTED. It is further

       ORDERED as follows:

       1.      Within 90 days after the date of service of the complaint, the defendant shall

file an answer and serve on the plaintiff a complete copy of the record of the administrative

proceedings.

       2.      Within 40 days after the defendant has filed his answer and served the

plaintiff with the administrative record, the plaintiff shall file a brief in support of his or


                                               1
            Case 3:20-cv-00797-JTA Document 3 Filed 10/06/20 Page 2 of 5




her claim(s) for relief. The plaintiff shall serve copies of his/ her brief upon the United

States Attorney’s Office and upon Chief Counsel, Office of General Counsel, Social

Security Administration, Office of Regional Counsel, Region IV, Atlanta Federal Center,

61 Forsyth Street SW Ste 20T45, Atlanta, GA 30303-8920. The plaintiff's brief shall

contain a section titled “Statement of the Issues.” In this section, in numbered paragraphs,

the plaintiff shall state in a concise, specific 1 manner each issue which the plaintiff presents

to the court for resolution. Issues not presented in the Statement of the Issues will not be

considered.

       3.      Within 30 days after the plaintiff’s brief is filed, the defendant shall file a

reply brief and file with the court a complete copy of the administrative record. The

Commissioner’s reply brief will address with specificity each issue raised by the plaintiff

in a manner consistent with the issues as raised in the numbered paragraphs contained in

the Statement of Issues.

       4.      The briefs shall not exceed a total of 15 pages, except as approved by the

court upon motion. Any motion to exceed the court’s page limit shall be filed no later than

one week before the deadline for the submission of the brief. No extensions of time for

filing briefs shall be allowed absent a showing of good cause. If a party desires an

extension of time within which to respond, the moving party is specifically DIRECTED to

file a motion for extension before the date upon which the brief or response is due. See

Hill v. Dekalb Regional Youth Detention Center, 40 F.3d 1176 (11th Cir. 1994). Unless


1
 Thus, general statements of issues such as “the ALJ’s decision is not supported by substantial
evidence” will not be considered by the court.

                                               2
            Case 3:20-cv-00797-JTA Document 3 Filed 10/06/20 Page 3 of 5




oral argument is deemed necessary by the court, this case shall be deemed submitted as of

the date on which the defendant’s reply brief is filed.

       5.      Claims or contentions by the plaintiff alleging deficiencies in the ALJ’s

consideration of claims or alleging mistaken conclusions of fact or law and contentions or

arguments by the Commissioner supporting the ALJ’s conclusions of fact or law must

include a specific reference, by page number, to the portion of the record which (1) recites

the ALJ’s consideration or conclusion and (2) which supports the party’s claims,

contentions or arguments.

       6.      Upon entry of the final order, the United States Attorney shall forward a copy

of the order to the Administrative Law Judge who decided the case.

                                         NOTICE

       This civil case has been randomly assigned to a United States Magistrate Judge of

this court. In accordance with 28 U.S.C. § 636(c), the Magistrate Judges of this court are

designated to conduct any and all proceedings in a jury or nonjury civil case and order the

entry of final judgment upon the consent of all parties to a case. Any appeal from a

judgment entered by a Magistrate Judge is taken directly to the United States Court of

Appeals for the Eleventh Circuit in the same manner as any appeal from any judgment

entered in this court.

       As a party to this lawsuit, you have the right to consent or decline consent to the

jurisdiction of a Magistrate Judge. Litigants, without concern for any adverse

consequences, freely may decline consent to the jurisdiction of a Magistrate Judge. If you

decline to consent to the jurisdiction of a Magistrate Judge, this case will be reassigned


                                              3
         Case 3:20-cv-00797-JTA Document 3 Filed 10/06/20 Page 4 of 5




randomly to a District Judge; however, the Magistrate Judge will continue in the case for

the purpose of entering a report and recommendation in accordance with 28 U.S.C. §

636(b). To consent to the jurisdiction of a Magistrate Judge you should complete the

attached form and return it to the Clerk of the Court within 21 days from the date of

this order. This form may be submitted electronically, but do not file the consent

form into the record of these proceedings.

      DONE this 6th day of October, 2020.



                                  /s/ Jerusha T. Adams
                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE




                                           4
          Case 3:20-cv-00797-JTA Document 3 Filed 10/06/20 Page 5 of 5




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

ERIC CAYCE,                               )
                                          )
              Plaintiff,                  )
                                          )
v.                                        ) CIVIL ACTION NO. 3:20-cv-797-JTA
                                          )
ANDREW SAUL,                              )
Commissioner of Social                    )
Security,                                 )
                                          )
              Defendant.                  )

CONSENT TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of Title 28, U.S.C. § 636(c), the undersigned party
or parties to the above-captioned civil matter hereby confirm in writing their consent to a
United States Magistrate Judge’s conducting any and all further proceedings in the case,
including trial, and ordering the entry of a final judgment.

_____________________              __________________________________________
    Date                           Signature

                                   __________________________________________
                                   Counsel For (print name of party or parties)

                                   __________________________________________
                                   Address, City, State, Zip Code
                                   __________________________________________
                                   Telephone Number

                                   Return form to:
 Debra Hackett, Clerk, United States District Court for the Middle District of Alabama,
           One Church Street, Room B110, Montgomery, Alabama 36104

    THIS FORM MAY BE SUBMITTED TO THE CLERK BY MAIL OR
 ELECTRONICALLY, BUT DO NOT FILE THIS FORM INTO THE RECORD
                       OF THIS CASE



                                             5
